Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 10/13/2016, a reissue of application 13/511,363 (issued 10/14/2014 as US Pat 8,861,495 to Kim et al), and the Amendment of 4/12/2022.

Claims 1-11 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 10/13/2016 amending claim 1 and adding independent claim 12. By way of a further amendments, claims 3-11 are canceled and claims 14, 15, 18, 19, 22, 23, and 26-29 are added. Claims 1, 2, 14, 15, 18, 19, 22, 23, and 26-29 are pending.

This action is Non-Final.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,861,495 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 19, 22, 23, 28, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims encompasses subject matter that does not fall within a statutory category, namely in that claims 18 and 22 claim transitory computer-readable media.

Note that, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.
Here, the claims do not require that the claimed machine-readable media be specifically non-transitory. Looking to the disclosure, the only specific description of such media is exemplified by transitory forms of storage, “…e.g. intangible media such as carrier waves, as well as tangible media such as CD or DVD”. ‘495 Patent at col. 7 ll. 46-55. 
Thus the BRI of the claims cover non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 22, 23, 28, and 29 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18 and 22 describe a station comprising “a computer-readable recording media” for causing the station to transmit and receive data. Thus claims 18 and 22 are determined by the Examiner to be computer-implemented functional claims. Further, by Patent Owner’s assertion in a previous Response to a previous rejection, the claims above are computer-implemented functional claims. 
Looking to the description, it is noted that col. 7 ll. 46-49 of the specification merely states that various embodiments “may be embodied as computer programs”; no actual circuitry is disclosed outside of a generic reference to a computer. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). Notably,  if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Here, the specification does not provide such a disclosure; the computer cited above is only described in an aside, in the third-to-last sentence of the specification, and the method disclosed in the entire rest of the specification is not described algorithmically or in any computer- or software-adjacent manner. Thus the disclosure would not have demonstrated to one of ordinary skill in the art that the inventor possessed a computer-implemented functional invention of claims 18 and 22.
Notably, the instant specification states that any computer program that aims to generally implement the methods disclosed “may be easily construed by computer programmers skilled in the art to which the invention pertains”. It is not enough that one skilled in the art could write a program to achieve the claimed function, because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). See also MPEP 2161.01(I).

Claim Rejections - 35 USC § 251
Claims 18, 19, 22, 23, 28, and 29 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above with respect to 35 USC 112, first paragraph.

Allowable Subject Matter
Claims 1, 2, 14, 15, 26, and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 teaches towards a communication method, comprising transmitting, by a transmitting station, a transmission request frame to a receiving station, and receiving, by the transmitting station, a transmission approval frame from the receiving station, wherein the transmission request frame is a Request To Send (RTS) frame having a same format as an IEEE 802.11a RTS frame or an IEEE 802.11n RTS frame, and includes a Very High Throughput (VHT) data indicator, and the transmission approval frame is a Clear to Send (CTS) frame, and wherein the RTS frame includes a duration field indicating a duration which is determined based on a sum of a transmission time of the CTS frame, a transmission time of a subsequent data frame, and a transmission time of an acknowledgement frame for the subsequent data frame, wherein further the VHT data indicator includes a bit in a target address (TA) field, a location of the bit in the RTS frame corresponding to an individual/group bit of a target address (TA) field in an IEEE 802.11n RTS frame, a value of the bit is determined based on whether a subsequent data frame transmitted by the transmitting station is a VHT data frame. The prior art teaches VHT in RTS/CTS frame transmission between wireless stations, but does not disclose the VHT data indicator as emphasized above. Claims 2 and 26 are indicated as allowable based on a dependence on claim 1.

Claim 14 teaches towards a communication method, comprising receiving, by a receiving station, a transmission request frame from a transmitting station, and transmitting, by the receiving station, a transmission approval frame to the transmitting station, wherein the transmission request frame is a Request To Send (RTS) frame having a same format as an IEEE 802.11a RTS frame or an IEEE 802.11n RTS frame, and includes a Very High Throughput (VHT) data indicator, and the transmission approval frame is a Clear to Send (CTS) frame, and wherein the RTS frame includes a duration field indicating a duration which is determined based on a sum of a transmission time of the CTS frame, a transmission time of a subsequent data frame, and a transmission time of an acknowledgement frame for the subsequent data frame, wherein further the VHT data indicator includes a bit in a target address (TA) field, a location of the bit in the RTS frame corresponding to an individual/group bit of a target address (TA) field in an IEEE 802.11n RTS frame, a value of the bit is determined based on whether a subsequent data frame transmitted by the transmitting station is a VHT data frame. The prior art teaches VHT in RTS/CTS frame transmission between wireless stations, but does not disclose the VHT data indicator as emphasized above. Claims 15 and 27 are indicated as allowable based on a dependence on claim 1.

Response to Arguments
Patent Owner provides arguments in pp. 9-16 of his Remarks.
As to the objection to the Declaration and previous rejection under 35 USC 251, Patent Owner’s new reissue Declaration is sufficient and the Examiner withdraws the previous rejection. 
As to the rejection under 35 USC 112, first paragraph, and the rejection under 35 USC 251 (new matter), the Examiner finds Patent Owner’s arguments not persuasive.
As noted in the previous Action, the description is insufficient to establish that the inventor was in possession of a computer-implemented functionally-claimed invention as it does not provide a disclosure of the computer and algorithm in sufficient detail. The Amendment changing claims 18 and 22 to a “computer-readable media” type claim does not remove said claims from the ambit of a computer-implemented functional claim, and the rejection is upheld.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992